Citation Nr: 1118752	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-46 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida South Georgia VA Healthcare System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at a private medical facility between November 19, 2008 and November 20, 2008.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 determination of the North Florida South Georgia VA Healthcare System.  

The Veteran was scheduled to appear for a personal hearing before the Board on September 22, 2010.  The Veteran did not appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board finds that additional development is necessary to satisfy VA's obligations under VCAA.

The Veteran seeks payment or reimbursement for emergency services rendered for a non-service-connected condition in a non-VA facility under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., 

enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.1000-1008 (2010).

To be eligible for reimbursement under these provisions, the treatment must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability. (Eligibility under § 1728 is neither claimed nor apparent from the record as the Veteran was not treated for a service-connected disability.)  See 38 C.F.R. § 17. 1002.


The above-listed criteria are conjunctive, not disjunctive; all criteria must be met. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect a legislative change in that statute, effective October 10, 2008.  See the Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  Specifically, the change of interest is that the word 'shall' in the first sentence, replaced the word 'may.'  This made the payment or reimbursement by VA of treatment non-discretionary, if a veteran satisfied the requirements for such payment.

That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the definition of the term 'emergency treatment' was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

A revision was also made to § 1725 as to how long emergency treatment continued, once the definition of 'emergency treatment' was met.  Under the former version, treatment is considered emergent until the veteran is transferred safely to a Department facility or other Federal facility.

Under the revised version, 'emergency treatment' is continued until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1)(C).  An implementing regulation has yet to be finalized.

In this case, the Veteran was hospitalized from November 9, 2008 to November 20, 2008, at a private facility, Bert Fisher Medical Center, for septic arthritis of the right knee.  VA conceded that the Veteran's treatment was under emergency circumstances, and thus paid for his emergency inpatient treatment at the private hospital from November 9, 2008 to November 18, 2008.

However, VA has not authorized payment or reimbursement for the private hospitalization expenses for the remaining time period from November 19, 2008 to November 20, 2008.  VA found that by November 18, 2008, the Veteran's condition had stabilized, such that further payment for medical expenses was not authorized by law.  See 38 C.F.R. § 17.121 (2010).  Although stabilized per VA, the Veteran remained hospitalized at the private hospital until November 20, 2008.

As noted above, the provisions of 38 U.S.C.A. § 1725 were amended in October 2008, just prior to the Veteran's hospitalization.  As such, the Board will consider and apply the amended version of this statute.

There is no real dispute here that the Veteran satisfies the requirements set out at 38 C.F.R. § 17.1002(a)-(c) and (f)-(i), outlined above.  The Board accepts Bert Fisher Medical Center as a facility held out as providing emergency care to the public. Also, because VA has paid the medical expenses incurred in the Bert Fisher Medical Center between November 9, 2008 and November 18, 2008, the emergent nature of the Veteran's condition on admission is not in dispute. 

In addition, the Veteran is shown to be financially liable for the cost of the treatment in question and there is nothing in the record to indicate that the Veteran had coverage under private medical insurance or a health-plan contract, as that term is defined in 38 C.F.R. § 17.1001(a).  The condition for which the emergency treatment was furnished is not shown to have been caused by an accident or work-related injury. In addition, the record shows that the Veteran's claim is not eligible for reimbursement under 38 U.S.C. § 1728 because the Veteran did not have a total disability, permanent in nature, resulting from a service-connected disability, and because the condition for which the emergency treatment was furnished was not service connected; has not been held to be aggravating a service- connected disability; and is not shown to be a condition requiring care for purposes of participation in a VA rehabilitation program under 38 U.S.C. Chapter 31.  See 38 C.F.R. § 17.120(a) (2010).

The remaining issues are at what point the Veteran became stabilized such that he could be discharged or transferred to a VA or other Federal facility, and whether the Veteran had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  

Regarding the issue of VA medical care, the Board notes that it appears that it has been verified that the Veteran was enrolled in the VA health care system.  However, information regarding treatment within the 24-month period preceding the November 2008 emergency treatment is not of record.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  This duty includes obtaining pertinent medical records identified by the claimant. 38 U.S.C.A. § 5103A(b).  Thus, a Remand is required to obtain verification of the above.

Regarding the issue of stabilization, the VA Medical Center determined that the Veteran was stable as of November 18, 2008.  The Board notes that a November 19, 2008 hospitalization record reflected that the Veteran did not have a fever, was alert and oriented, and that he would be discharged home soon. The note indicated that he would probably be discharged on Thursday.  A November 17, 2008 hospitalization note indicated that the Veteran was stable.  However, the Board notes that the November 20, 2008 discharge summary indicated that it was not until November 20, 2008 that the Veteran had no further fever and that his vital signs were stable.  The medical physician at that time indicated that "at this time he was felt stable for discharge to home to be followed up on an outpatient basis and continuing his antibiotics as an outpatient."

While it is noted in the Statement of the Case that a physician reviewed the record and approved the Veteran's hospitalization until November 18, 2008, there is no medical opinion of record.  There are no findings as to why the Veteran was ineligible for the days of November 19 and 20, 2008.  Put another way, the Board finds that it is unclear whether the Veteran could have been transferred safely to a VA facility for continuation of medical treatment at any time between November 19, 2008 and November 20, 2008.  The Board finds that this is a medical question outside of its jurisdiction. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  As such, a medical opinion is required from an appropriate VA physician concerning whether the Veteran could have been transferred safely at any time from November 19, 2008 to November 20, 2008, to a VA facility for continuation of medical treatment.  The physician must be provided with a copy of the claims file so that he or she can properly address this question.  The rationale for the opinion must be provided.  

In addition, there is no evidence which addresses whether a VA or other Federal facility was feasibly available when the Veteran's condition had stabilized and he was suitable to be transferred.  This issue is generally determined by an administrator at the VAMC and, thus, a Remand is necessary for the AOJ to obtain a determination as to whether a VA or other Federal facility was feasibly available after the Veteran's point of stabilization, if any, prior to his discharge.  Moreover, it is unclear from the current records whether the Bert Fisher Medical Center attempted to transfer the Veteran to a VA facility at any time prior to his discharge on November 20, 2008.



Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all VA medical care providers that treated the Veteran in the 24 month period preceding his November 2008 hospitalization.  Those records should be obtained and associated with the claims folder.  
All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Request the Bert Fisher Medical Center to provide any documents addressing when it was safe to transfer the Veteran to a VA facility; the date that such a facility was capable of accepting the transfer (when there was room available for the Veteran); and any reasonable attempts made between November 19, 2008 and November 20, 2008, to effectuate such transfer.

Request that the Fee Service Review Physician, or equivalent officer, at the North Florida South Georgia VA Medical Center review the record and determine whether a VA or other Federal facility was or was not feasibly available between November 19, 2008, and November 20, 2008, and any reasonable attempts made to effectuate such a transfer.


In making this determination, the reviewing officials should consider the urgency of the Veteran's medical condition at the time, the relative distance of the travel involved, the nature of the treatment involved, the length of any delay that would have been required to obtain treatment from a VA facility, and the availability of beds.

3.  After securing the above records, request a medical opinion from an appropriate VA physician concerning whether the Veteran could have been transferred safely at any time between November 19, 2008, and November 20, 2008, to a VA facility for continuation of medical treatment.  The physician must be provided with a copy of the claims file, so that he or she can properly address this question.  The rationale for the opinion must be provided.

4.  Readjudicate the unauthorized medical expenses claim in light of the additional evidence of record. If this claim is not granted to the Veteran's satisfaction, issue him a supplemental statement of the case.  This supplemental statement of the case should include the amended provisions of 38 U.S.C.A. § 1725 and any applicable regulations. See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


